Citation Nr: 1332721	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-47 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1971 to February 1975.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2012, the Board remanded this case for additional development.  The case is now before the Board for further appellate consideration.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that it remains incomplete for the purpose of adjudication of the claims on appeal. 

The Veteran essentially contends that his current bilateral sensorineural hearing loss and tinnitus disabilities, first clinically diagnosed during VA examination in May 2012, began during his active military service or are otherwise related to traumatic military noise exposure to jet aircrafts therein.

His service personnel records show military occupational specialties of a Training Device Man and an Aviation Maintenance Administration Man.  They also show that he served aboard the U.S.S. SARATOGA from at least November 1972 to January 1973.  

In accordance with the April 2012 remand, the Veteran was afforded a VA audiological examination in May 2012.  Audiometric findings on puretone examination were reflective of a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  She acknowledged that the Veteran may have been exposed to high risk noise levels during military service, thus, she gave him the benefit of the doubt.  She opined that his current bilateral sensorineural hearing loss is not at least as likely as not caused by or a result of an event during military service.  She reasoned that he had normal auditory thresholds at entrance and separation and there was not a significant decrease in hearing thresholds during service.  She concluded that hearing loss during the Veteran's military service had been ruled out.  As for the Veteran's claimed tinnitus disability, the examiner noted his contention that it began during service.  To the contrary, however, she observed that on a VA audiological evaluation in 2009, the Veteran indicated that tinnitus began in 2005.  Thus, she concluded that she could not be 50 percent or more certain that the Veteran's current tinnitus disability started in service.  

The Board finds that the May 2012 VA examiner's etiological opinions pertaining to the claimed disabilities are inadequate for the purpose of adjudicating the Veteran's claims for service connection.  Specifically, the examiner only provided rationale for her opinions as to why the claimed disabilities did not begin during service, however, she did not provide any supporting rationale for her opinion that the Veteran's sensorineural hearing loss disability is unrelated to his alleged high risk military noise exposure.  Indeed, the Board finds no evidence suggesting or alluding to any post-service history of occupational or recreational noise exposure.  Thus, an addendum opinion must be requested for clarification as to why the Veteran's current bilateral hearing loss and tinnitus disabilities are less likely than not related to the Veteran's alleged exposure to high risk noise levels during service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, despite the May 2012 examiner's reference to a VA audiological evaluation performed at a Kansas City VA facility in 2009, no VA medical or audiological treatment records have been obtained or associated with the claims file.  Records generated by VA facilities which may have an impact on the adjudication of a claim are considered as being within the constructive possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, all efforts must be undertaken to obtain all relevant VA treatment records from all VA facilities.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical and audiological treatment records from the Kansas City, Missouri VAMC, to specifically include records pertaining to a 2009 audiological evaluation as alluded to by the May 2012 VA examiner.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain such records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for review.

2.  After the above requested development is completed to the extent possible, refer the claims file, to include any relevant records in Virtual VA, and a copy of this REMAND to the audiologist who conducted the May 2012 VA audiology examination for clarification as to the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus disabilities.  If the May 2012 audiologist is unavailable for any reason, refer the claims file to another audiologist.  If it is determined that a new VA examination is necessary, this should be completed.

The examiner is requested to review all pertinent records associated with the claims file and the Veteran's contentions.  The examiner should note that the absence of evidence of a hearing disability during service is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury during active service.  See Hensley v. Brown, Vet. App. 155, 159 (1993).  

The examiner should then state an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's current bilateral hearing loss and/or tinnitus disability is causally or etiologically related to military noise exposure during active service as alleged.

Any opinions expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why causation of the Veteran's hearing loss and/or tinnitus disability is unknowable.  

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


